Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 02/01/2022. In the current amendments, claims 1-3, 5-13, 15-18 and 20 are amended and claims 4, 14, and 19 are cancelled. Claims 1-3, 5-13, 15-18 and 20 are pending and have been examined.
In responds to amendments to the Specification and Drawings filed on 02/01/2022, the objections to Specification and Drawings put forth in the previous Office Action have been withdrawn.
In response to amendments and remarks filed on 02/01/2022, the 35 U.S.C. 112(f) claim interpretation to claims 4, 6-8, 14, 16, and 19, the 35 U.S.C. 101 rejection to claims 1, 5-9, 11, 15-17, and 20, the 35 U.S.C. 103 rejection to claims 1-20, the 35 U.S.C. 112(a) rejection to claims 4, 6-8, 14, 16, and 19, and the 35 U.S.C. 112(b) rejection to claims 3-4, 6-8, 13-14, 16, and 19 made in the previous Office Action have been withdrawn.

Claim Interpretation
	Claims 11-13, 15-18, and 20 recite “computer readable storage medium”. Specification [0082] provides that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses non-transitory computer readable storage medium”.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Christopher Pignato (Registration No. 77,351), on 02/23/2022.
The examiner’s amendment is necessary to ensure the claims have written description support in the Specification in accordance with 35 U.S.C. 112(a).
The application has been amended as follows - claims 3 and 13 are amended:

Claim 3 (Currently Amended): 
The computer implemented method of claim 1, wherein weights assigned to the weighted edge later in time during training of the neural network are lower value weights than weights assigned to weighted edges earlier in time during the training of the neural network.

Claim 13 (Currently Amended):
The system of claim 11, wherein weights assigned to the weighted edge later in time during training of the neural network are lower value weights than weights assigned to weighted edges earlier in time during the training of the neural network.

Allowable Subject Matter
Claims 1-3, 5-13, 15-18 and 20 are allowed. These claims are renumbered as claims 1-17 upon allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a computer-implemented method for an artificial intelligence system. None of the prior arts, either alone or in combination, teaches the following limitations:
augmenting a neural network comprising an input layer, hidden layer and an output layer, with a parallel network comprising a plurality of interconnected nodes capable of generating unique signatures that are deterministic, wherein augmenting the neural network with the parallel network comprises: 
randomly selecting a subset of nodes of the hidden layer of the neural network; and 
connecting each selected node from the subset of nodes to a corresponding node of the parallel network via a weighted edge; 
… outputting from the copy of the neural network augmented with the parallel network, a signature; and
verifying output of the copy of the neural network augmented with the parallel network by matching the signature outputted from the copy of the neural network augmented with the parallel network with the original signature, wherein matching signatures authenticate the copy of the neural network

Independent claim 11 is directed to a system for an artificial intelligence system. None of the prior arts, either alone or in combination, teaches the following limitations:
augmenting a neural network comprising an input layer, hidden layer and an output layer with a parallel network comprising a plurality of interconnected nodes capable of generating unique signatures that are deterministic, wherein augmenting the neural network with the parallel network comprises: 
randomly selecting a subset of nodes of the hidden layer of the neural network; and 
connecting each selected node from the subset of nodes to a corresponding node of the parallel network via a weighted edge;
… outputting from the copy of the neural network augmented with the parallel network, a signature; and 
verifying output of the copy of the neural network augmented with the parallel network by matching the signature outputted from the copy of the neural network augmented with the parallel network with the original signature, wherein matching signatures authenticate the copy of the neural network.

Independent claim 17 is directed to a computer program product for an artificial intelligence system. None of the prior arts, either alone or in combination, teaches the following limitations:
augmenting the neural network comprising an input layer, hidden layer and an output layer with a parallel network comprising a plurality of interconnected nodes 
randomly selecting a subset of nodes of the hidden layer of the neural network; and 
connecting each selected node from the subset of nodes to a corresponding node of the parallel network via a weighted edge; 
… outputting from the copy of the neural network augmented with the parallel network, a signature; and 
verifying output of the copy of the neural network augmented with the parallel network by matching the signature outputted from the copy of the Page 9 of 18Docket No. P201703152US01 Application No. 16/150,427 neural network augmented with the parallel network with the original signature, wherein matching signatures authenticate the copy of the neural network.

The closest prior arts of record are the following
Zhang et al. (US20190122104A1) teaches building a binary neural network with many forms of neural networks.
Cao et al. (“Big Data: A Parallel Particle Swarm Optimization-Back-Propagation Neural Network Algorithm Based on MapReduce”) teaches a parallel design and realization method to optimize a back-propagation neural network.
Hidasi et al. (“Parallel Recurrent Neural Network Architectures for Feature-rich Session-based Recommendations”) teaches the training 

The primary reason for the allowance of the claims in this case is the inclusion of the features recited above, now included in the independent claims in combination with the other elements recited, which are not found in the prior arts of record. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TRONG NGUYEN/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125